   8:21-cr-00102-BCB-MDN Doc # 33 Filed: 07/26/21 Page 1 of 6 - Page ID # 64




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                     8:21-CR-102

        vs.
                                                            MEMORANDUM AND ORDER
DALTON M. ARIZA,

                        Defendant.


       This matter is before the Court for its review of the Magistrate Judge’s Findings and

Recommendation, Filing 30, recommending that the Court hold Defendant’s Motion to Dismiss

Count I of the Indictment and Request for Hearing, Filing 24, in abeyance. In his motion,

Defendant seeks dismissal of Count I of the Indictment on the basis that 18 U.S.C. § 922(g)(3) is

unconstitutional both facially and as applied. Filing 24. The Magistrate Judge determined that the

matter should be held in abeyance pending further factual development. Filing 30. Defendant

timely filed a Statement of Objections to the Magistrate Judge’s Findings and Recommendation

challenging the Magistrate Judge’s recommendation and arguing the Court should not hold the

matter in abeyance but should instead find the statute unconstitutional both facially and as applied.

Filing 31. As discussed below, the Court overrules the objection, adopts the Magistrate Judge’s

Findings and Recommendation, and will hold Defendant’s motion in abeyance pending further

factual development at trial.

                                       I. BACKGROUND

       As is relevant here, the grand jury charged Defendant with violating 18 U.S.C. §§ 922(g)(3)

and 924(a)(2) by possessing a firearm and being an unlawful user of and addicted to marijuana.

Filing 1 at 1. 18 U.S.C. § 922(g)(3) provides that it is unlawful for any person “who is an unlawful

user of or addicted to any controlled substance” to “possess in or affecting commerce, any firearm

                                                 1
   8:21-cr-00102-BCB-MDN Doc # 33 Filed: 07/26/21 Page 2 of 6 - Page ID # 65




or ammunition.” Defendant posits that the conduct leading to this charge involves a traffic stop

during which officers found a handgun in the vehicle’s glove compartment and less than an ounce

of marijuana in the vehicle. Filing 25 at 1. According to Defendant’s brief, police officers reported

that they interviewed Defendant and that Defendant stated that he smoked marijuana frequently

when he lived in California but only smoked rarely now. Filing 25 at 1.

       After being indicted, Defendant filed the present motion seeking dismissal because 18

U.S.C. § 922(G)(3) “is unconstitutionally vague, both: (1) as applied to him and the facts of his

case and (2) facially.” Filing 25 at 1. Specifically, Defendant argues § 922(g)(3) provides no notice,

both generally and as applied, as to the standard “by which past unlawful use [of marijuana]

converts him into an ‘unlawful user’ or how long ‘unlawful user’ status might last.” Filing 25 at

3. The Magistrate Judge, relying on United States v. Turner, 842 F.3d 602, 605 (8th Cir. 2016),

recommended the Court hold Defendant’s as-applied challenge in abeyance until a trial on the

merits in order to develop the facts surrounding the commission of the alleged offense. Filing 30

at 2. The Magistrate Judge also recommended the Court hold Defendant’s facial challenge in

abeyance, based on the reasoning of United States v. Bramer, 832 F.3d 908, 910 (8th Cir. 2016).

Filing 30 at 3. Defendant timely objected. Filing 31.

                                         II. DISCUSSION

                                      A. Standard of Review

       “A judge of the court shall make a de novo determination of those portions of the report or

specified proposed findings or recommendations to which objection is made.” 28 U.S.C. §

636(b)(1)(C). 28 U.S.C. § 636(b)(1) requires de novo review “only when a party objected to the

magistrate’s findings and recommendations.” Leonard v. Dorsey & Whitney LLP, 553 F.3d 609,

619–20 (8th Cir. 2009) (quoting Peretz v. United States, 501 U.S. 923, 939 (1991)). “A judge of



                                                  2
    8:21-cr-00102-BCB-MDN Doc # 33 Filed: 07/26/21 Page 3 of 6 - Page ID # 66




the court may accept, reject, or modify, in whole or in part, the findings or recommendations made

by the magistrate judge . . . [and] may also receive further evidence or recommit the matter to the

magistrate judge with instructions.” 28 U.S.C. § 636(b)(1)(C).

                                            B. Analysis

        In his objection to the Magistrate Judge’s findings, Defendant argues: (1) the United States

failed to provide an articulable standard for 18 U.S.C. § 922(g)(3) in its briefing, (2) gun ownership

is a fundamental right and Bramer was incorrectly decided, and (3) the Magistrate Judge erred by

denying Defendant’s request for an evidentiary hearing. Filing 31. The Court addresses each

argument in turn and ultimately adopts the Magistrate Judge’s Findings and Recommendation in

its entirety.

        Defendant first argues the United States failed to provide an articulable standard for

violating 18 U.S.C. § 922(g)(3) in its briefing. Filing 31 at 1-2. However, as noted by the

Magistrate Judge, this matter requires development of a factual record a trial in order for the Court

to resolve it. Filing 30 at 2-4. The Magistrate Judge relied on Turner, 842 F.3d 602, in so ruling.

In Turner, the defendant argued the district court “erred in denying his motion to dismiss [pursuant

to Fed. R. Crim. P. 12(b)(1)] which raised the affirmative defense that 18 U.S.C. § 922(g)(3) was

unconstitutionally vague as applied to the facts of his case.” Id. at 604. The Turner court noted the

following:

        Federal Rule of Criminal Procedure 12(b)(1) permits parties to “raise by pretrial
        motion any defense, objection, or request that the court can determine without a
        trial on the merits.” A motion is capable of pretrial determination “if trial of the
        facts surrounding the commission of the alleged offense would be of no assistance
        in determining the validity” of the motion. United States v. Covington, 395 U.S. 57,
        60, 89 S. Ct. 1559, 23 L.Ed.2d 94 (1969). The district court must rule on such a
        motion before trial unless there is “good cause to defer a ruling” and deferral will
        not “adversely affect a party’s right to appeal.” Fed. R. Crim. P. 12(d).

Turner, 842 F.3d at 604–05.

                                                  3
   8:21-cr-00102-BCB-MDN Doc # 33 Filed: 07/26/21 Page 4 of 6 - Page ID # 67




       The court went on to “conclude that ‘a trial on the merits’ was needed to decide Turner’s

pretrial motion to dismiss.” Id. at 605. Applying this standard, the Court will not grant Defendant’s

motion at this time and overrules Defendant’s objection on this basis because (1) the record

consists only of the parties’ limited briefing or the alleged facts and legal interpretations contained

therein, and (2) a trial of the facts surrounding the commission of the alleged offense would be of

great assistance in determining the validity of the motion.

       Defendant next argues Bramer was incorrectly decided because gun ownership is a

fundamental right and § 922(g)(3) threatens that right through arbitrary enforcement. Filing 31 at

2. In Bramer, 832 F.3d at 909, the defendant argued “that § 922(g)(3) is facially unconstitutional,

because the terms ‘unlawful user’ of a controlled substance and ‘addicted to’ a controlled substance

are vague.” The court noted that “our case law still requires [the defendant] to show that the statute

is vague as applied to his particular conduct.” Id. (citing United States v. Cook, 782 F.3d 983, 985

(8th Cir. 2015)). The court found that while the terms “unlawful user” and “addicted to” could be

unconstitutionally vague, Bramer had not shown “that either term is vague as applied to his

particular conduct of possessing firearms while regularly using marijuana. Id. at 909–10. In

conclusion, the court held that “[Bramer’s] facial challenge to the constitutionality of § 922(g)(3)

cannot succeed without such a showing.” Id. at 910.

       Thus, pursuant to the Eighth Circuit decision in Bramer, a defendant cannot facially

challenge § 922(g)(3) without successfully challenging the statute as applied. And, under Turner,

842 F.3d at 605, a court must wait to rule on an as-applied challenge to § 922(g)(3) until the record

is developed at trial. See United States v. Waldo, No. 19-03117-01-CR-S-RK, 2020 WL 2617134,

at *2 (W.D. Mo. Jan. 22, 2020), report and recommendation adopted, No. 19-03117-01-CR-S-

RK, 2020 WL 2616736 (W.D. Mo. May 22, 2020) (finding and collecting cases finding that



                                                  4
   8:21-cr-00102-BCB-MDN Doc # 33 Filed: 07/26/21 Page 5 of 6 - Page ID # 68




“Defendant’s as-applied challenge [to § 922(g)(3)] is premature and should not be ruled on until

the trial of this matter” pursuant to Turner and deferring any ruling on a facial challenge pursuant

to Bramer). Thus, the Court overrules Defendant’s objection on this basis.

       Lastly, Defendant argues the Magistrate Judge erred by denying Defendant’s request for

an evidentiary hearing. In Turner, the court stated as follows:

       Rule 12 contemplates that district courts may sometimes make factual findings
       when ruling on pretrial motions and requires that the court “state its essential
       findings on the record.” Fed. R. Crim. P. 12(d). Courts may not, however, make
       factual findings when an issue is “inevitably bound up with evidence about the
       alleged offense itself.” United States v. Grimmett, 150 F.3d 958, 962 (8th Cir. 1998)
       (quoting United States v. Wilson, 26 F.3d 142, 159 (D.C. Cir. 1994)). The relevant
       question is thus not what evidence the court relied upon in its ruling, but rather what
       type of factual finding it made.

Turner, 842 F.3d at 605.

       Because “[t]he phrase ‘unlawful user of . . . any controlled substance’ in 18 U.S.C. §

922(g)(3) is not defined by statute and ‘runs the risk of being unconstitutionally vague without a

judicially-created temporal nexus” between possession of a firearm and drug use, “the district court

therefore had to determine whether [Turner] had engaged in ‘regular drug use’ at the time he

possessed the firearm.” Id. Finding that the facts surrounding the commission of the alleged

offense would assist the court in determining this nexus, the Turner court held that “the district

court erred by definitively ruling on the motion at that point instead of informing Turner that it

would defer a ruling until trial.” Id. Like Turner, the facts of Defendant’s drug use are inevitably

bound up with evidence of Count I, and the Court should not make such factual findings at a

pretrial hearing. Thus, Defendant’s objection is overruled on all three grounds.

                                       III. CONCLUSION

       Accordingly, the Court overrules Defendant’s objection, adopts the Magistrate Judge’s

Findings and Recommendation in its entirety, and holds this matter in abeyance.

                                                 5
  8:21-cr-00102-BCB-MDN Doc # 33 Filed: 07/26/21 Page 6 of 6 - Page ID # 69




IT IS ORDERED:

  1. Defendant’s Statement of Objections to the Magistrate Judge’s Findings and

     Recommendation, Filing 31, is overruled;

  2. The Court adopts the Magistrate Judge’s Findings and Recommendation, Filing 30, in its

     entirety;

  3. Defendant’s Motion to Dismiss Count I of the Indictment and Request for Hearing, Filing

     24, is held in abeyance; and

  4. The Clerk of Court is ordered to terminate the pending motions at Filing 30, Filing 31, and

     Filing 32.

     Dated this 26th day of July, 2021.

                                                  BY THE COURT:


                                                  ___________________________
                                                  Brian C. Buescher
                                                  United States District Judge




                                              6
